SULLIVAN, Judge
(dissenting):
The majority asserts that harmless error, if any, occurred in this case. It asserts this conclusion is justified because appellant testified the alleged victim approached him with a gun. I do not understand such a rationale, since it suggests that a defendant is precluded from presenting independent corroborative evidence establishing his defense.
*295Here, the defense delineated the testimony of Mrs. Sutton as to the out-of-court statements of Mrs. Miller which it intended to offer to support self-defense:
1. Mrs. Sutton is the foster mother of Mrs. Miller’s two sons. In the summer of 1993, she had a close relationship with Mrs. Miller. Mrs. Miller frequently confided in Mrs. Sutton and sought her advice. Mrs. Miller has testified previously that she was unable to see or hear the confrontation between her husband and SPC Kindle.
2. On one occasion, Mrs. Miller explained to Mrs. Sutton that she felt guilty about her husband’s death. Mrs. Miller went on to state that she had encouraged her husband to chase and then beat SPC Kindle. She explained that her husband had tried to run SPC Kindle off the road, as he had done to other people in the past. Mrs. Miller explained that her husband had either a crow bar or a tire bar with him as he approached SPC Kindle, with the intent of seriously beating SPC Kindle.
3. Mrs. Miller then stated that she heard SPC Kindle say he did not want to fight. Her husband persisted, whereupon SPC Kindle reached into his car and withdrew a handgun. Her husband still did not desist. SPC Kindle then said again that he did not wish to fight. Mr. Miller continued to attack. SPC Kindle then shot Mr. Miller about three times.
4. These statements by Mrs. Miller to Mrs. Sutton provide material evidence of self-defense. There is no witness, other than the accused, who can describe the confrontation between Mr. Miller and SPC Kindle. Justice requires the admission of Mrs. Miller’s statement to Mrs. Sutton.
That evidence corroborated appellant’s testimony that the deceased, Mr. Miller, was the aggressor and that appellant was acting in self-defense. A crowbar or a tire iron in the hand of an approaching aggressor at night may well help the defense theory that appellant thought Mr. Miller had a gun. This evidence was the only corroborating evidence of this defense proffered or admitted in this case. In my view, it was both material and favorable evidence within the meaning of the Sixth Amendment. See United States v. Valenzuela-Bernal, 458 U.S. 858, 102 S.Ct. 3440, 73 L.Ed.2d 1193 (1982); cf. United States v. Garcia, 44 MJ 27 (1996). A fair trial means that both sides can put in all material, admissible evidence. Here, the jury was not allowed to hear key corroboration of appellant’s defense. The evidence in this trial showed appellant killed Mr. Miller. A rehearing would show why.